234	                           March 9, 2017	                            No. 17

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

             In re Complaint as to the Conduct of
              DALE MAXIMILIANO ROLLER,
                       OSB No. 091897,
                           Accused.
          (OSB 1406, 14142, 14143, 1537; SC S064359)

    En Banc
  On review of the decision of a trial panel of the Disciplinary
Board, dated July 11, 2016.
    Submitted on the record on January, 12, 2017.
    No appearance for the Oregon State Bar.
    No appearance contra.
    PER CURIAM
   The accused is suspended from the practice of law for four
years, commencing 60 days from the date of this decision.
    Case Summary: The Oregon State Bar brought a disciplinary action against
the accused lawyer, alleging ten violations of the Rules of Professional Conduct,
arising out of his representation of three different clients. A trial panel of the
Disciplinary Board found that the accused had committed all but two of the
charged violations and concluded that the accused should be suspended from the
practice of law for four years. Held: Because the accused did not file an opening
brief and neither party challenged any aspect of the trial panel’s order, the Court
concluded that the accused was not entitled to any different consideration by the
Court than had he not sought review at all, and it affirmed the decision of the
trial panel.
    The accused is suspended from the practice of law for four years, commencing
60 days from the date of this decision.
Cite as 361 Or 234 (2017)	235

	        PER CURIAM
	       In this lawyer disciplinary proceeding, the Oregon
State Bar charged Dale Maximiliano Roller (the accused)
with multiple violations of the Oregon Rules of Professional
Conduct (RPC). A trial panel of the Disciplinary Board con-
ducted a hearing, found that the accused had violated a
number of those rules, and determined that the appropriate
sanction was suspension from the bar for a period of four
years. We affirm.
	        The charges arise out of three separate client mat-
ters. As to the first matter, the Bar alleged that the accused,
in his representation of Gary R. Games, violated RPC 1.5(a)
(prohibiting charging or collecting an illegal or clearly exces-
sive fee) and RPC 1.5(c)(3) (prohibiting entering into a fee
agreement to charge a nonrefundable fee without putting
that agreement in writing and having the client sign it) by
charging an excessive fee and entering into a fee agreement
without adequate disclosures; that he violated RPC 1.15-1(d)
(requiring lawyers to notify client of and promptly deliver
funds received in which the client has an interest) and RPC
8.4(a)(3) (prohibiting conduct involving dishonesty, fraud,
deceit, or misrepresentation) by converting third-party
funds to his own use; and that he violated RPC 8.1(a)(1)
(prohibiting knowingly making a false statement of mate-
rial fact in a disciplinary proceeding) and RPC 8.1(a)(2)
(prohibiting failure to respond to a lawful demand for infor-
mation from a disciplinary authority) by making a false
statement of material fact to the Bar in its investigation of
the Games matter and by failing to comply with the Bar’s
request to provide a copy of the fee agreement.
	        The second matter arose out of the accused’s rep-
resentation of Wendy Henson and Sasa Silajdzic. In that
matter, the Bar alleged that the accused violated RPC 1.3
(prohibiting neglect of a legal matter), RPC 1.4(a) (requiring
lawyer to keep client reasonably informed about the status of
a matter and promptly comply with reasonable requests for
information), and RPC 1.16(d) (requiring lawyer, upon ter-
mination of representation, to take reasonable steps to pro-
tect client’s interests) by failing to take substantive action
on the clients’ case for three years, failing to respond to their
236	                                                               In re Roller

inquiries about the status of the matter, and, after termina-
tion of the representation, failing to respond to requests to
return the clients’ funds.
	        Finally, as to the third matter, the Bar alleged that
the accused, in his representation of Benjamin Kendell, vio-
lated RPC 1.3, RPC 1.4(a), and RPC 8.4(a)(4) (prohibiting
conduct that is prejudicial to the administration of justice)
by failing to appear at an October 2014 bench trial on a
criminal matter in Oregon City Municipal Court, failing to
communicate with the court or the client after a pretrial
conference was then set for November 2104, failing to appear
at the November conference, failing to communicate with
the court or the client after a hearing was set for December
2014, and failing to appear at the December hearing.
	        A hearing was held before a trial panel of the
Disciplinary Board in May 2016. Following the hearing, the
trial panel found, by clear and convincing evidence, that the
accused had violated all of the foregoing rules except for the
charged violations of RPC 1.5(a) and RPC 1.5(c)(3) in the
Games matter. The trial panel determined that the appro-
priate sanction was a four-year suspension from the practice
of law.
	        The accused timely requested review by this court.
However, he failed to file an opening brief as required by
ORAP 11.25(2)(a) and Bar Rule of Procedure (BR) 10.5(c).1 In
response, the Bar submitted a letter under ORAP 11.25(3)(b)
requesting that the matter be submitted on the record with-
out briefing or oral argument.2 See In re Hartfield, 349 Or
108, 112, 239 P3d 992 (2010) (“ORAP 11.25(3) entitles the
Bar, in cases like the present one [in which the accused

	1
       ORAP 11.25(2)(a) provides:
    “A petition concerning a disciplinary proceeding * * * shall be filed with the
    Administrator, together with an opening brief, with proof of service on all
    parties, within 28 days after written notice * * * of the court’s receipt of the
    record of the proceedings before the trial panel[.]”
BR 10.5(c) provides that “[a] petition filed under this rule shall be accompanied
by a brief.” The accused filed a petition, but it was not accompanied by an opening
brief.
	2
       ORAP 11.25(3)(b) provides that, if a lawyer is required to file a brief under
BR 10.5(b), the Bar shall “[s]ubmit a letter stating that it wishes the matter sub-
mitted to the court on the record without briefing or oral argument.”
Cite as 361 Or 234 (2017)	237

fails to submit an opening brief], to elect to submit a letter
requesting submission of the case to the court without brief-
ing or oral argument.”)
	         As this court further explained in Hartfield,
although our review of these matters is de novo under ORS
9.536(2) and BR 10.6, in this circumstance the court is “free
to circumscribe the extent of its review due to the absence of
briefing or argumentation challenging the order on review.”
349 Or at 111. See also In re Oh, 350 Or 204, 252 P3d 325
(2011) (following Hartfield). Thus, where review of a trial
panel’s decision has been requested, but neither party has
filed a brief, “we ordinarily will affirm the order of the trial
panel inasmuch as no party has raised an argument chal-
lenging the trial panel’s order.” Oh, 350 Or at 207; Hartfield,
349 Or at 112 (to same effect). As this court stated in Oh,
when a lawyer fails to frame any challenge to the trial pan-
el’s decision, he or she is not entitled to any different consid-
eration by this court than if he or she had not sought review
at all. Oh, 350 Or at 207. As in Oh and in Hartfield, we have
no basis for disagreeing with the trial panel’s decision in
this case, and we therefore determine that the decision of
the trial panel should be affirmed.
	        The accused is suspended from the practice of law
for four years, commencing 60 days from the date of this
decision.